DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-17, and 19 are pending in the application. Amended claims 1, 3, and 11, cancelled claims 9 and 18, and new claim 19 have been noted. The amendment filed 2/7/22 has been entered and carefully considered.
Response to Arguments
Applicant’s arguments, see p. 7-8, filed 2/7/22, with respect to claim 1 have been fully considered and are persuasive. Applicant argues that Magne does not disclose providing the optical element having a light influencing property in a non-uniform, linear gradient pattern in one direction because Magne discloses a radial gradient pattern and Magne also fails to disclose an overlap region with a specified width. This is found persuasive because Magne discloses several instances of a radial gradient pattern due to the spinning of the substrate or the spray nozzles [0052]; [0058]; [0062]; etc. and would not suggest a non-uniform, linear pattern in one direction as claimed. Further, Magne does not disclose a specified overlap region for producing the non-uniform, linear pattern in one direction as now claimed. The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-8, 10-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest a method of imparting an optical element with at least one light influencing property in a gradient pattern comprising: depositing a first composition so as to provide a first treated surface region and an untreated surface region, depositing at least one second composition to provide at least a second treated surface region over at least a portion of the untreated surface region and over a portion of the first treated surface region to form a first overlap region having a width in the range of 5 to 25 mm; and spinning the optical substrate to provide a non-uniform, linear pattern in one direction within the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715